UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7836


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BARRY EARL WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert G. Doumar, Senior
District Judge. (3:00-cr-00177-RLW-1)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Earl Williams, Appellant Pro Se. John Staige Davis, V,
Assistant United States Attorney, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Barry Earl Williams appeals the district court’s order

denying his motion to modify the eighteen-month sentence the

district court imposed upon finding Williams had violated the

terms of his supervised release.         We have reviewed the record

and the issues raised on appeal and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See United States v. Williams, No. 3:00-cr-00177-RLW-1

(E.D. Va. filed Sept. 17; entered Sept. 18, 2009).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2